Title: From Thomas Jefferson to James Lyle, 10 July 1795
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Monticello July 10. 1795.

I expected that Kinsolving’s money would by this time have been brought in to remit to you. He confessed judgment on both bonds with a stay of execution, and in the spring brought me his tobacco notes to sell for him and receive the money. Not liking to do this I left it to himself to sell them and bring the order for the money. I have not heard from him since, tho’ those who know him assure me I may rely on him. I still hope therefore that that money will soon get to your hands.
The paiments made and the bonds under collection pretty exactly complete the paiments of 1790. 1791. 1792. 1793. That of 1794. should have been paid with the crop of that year, had it not been for the total loss of that by the rust at this place, which threw the maintenance of my family entirely on the profits of my Bedford estate, which happened also to be uncommonly short. A nailery which I have established with my own negro boys now provides completely for the maintenance of my family, as we make from 8. to 10,000 nails a day and it is on the  increase. My crops here and in Bedford therefore will be entirely free. That of this place for the present year, now in the house, with what is usually produced from Bedford enable me to be certain of paying the bond of 1794. the ensuing spring. That which is to become due this year will probably require the two ensuing crops to accomplish. I have pushed the business of sales as far as I can without entirely breaking up my plantations, and I am satisfied I can now from annual crops pay off the remnant of your debt as fast as it would be by a sale on the usual credits, and delay of collection. I am taught by the past to rely on your future indulgence, by the benefit of which I can get thro’ this business, and be left at my ease, when rigorous exactions in point of time would have torn up my affairs. On my part no remissness shall take place, nor shall the matter be out of my mind till it be completely accomplished. My fidelity in doing this shall entirely justify the quiet with which you have left me to pursue my own means of paiment. I am with great esteem Dear Sir your affectionate friend & servt

Th: Jefferson

